IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,056-02


EX PARTE SON VU KHAI TRAN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 766950-A IN THE 338TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On December 14, 2000, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Tran v. State, No. AP-74,040 (Tex. Crim. App. Apr. 2, 2003)(not designated for publication).
	Applicant presents three "objections" to the constitutionality of Article 11.071 and
twelve allegations in his application in which he challenges the validity of his conviction and
resulting sentence.  Although an evidentiary hearing was not held, the trial judge entered
findings of fact and conclusions of law.  The trial court noted that the governor had
commuted applicant's sentence to life based on the fact that he was seventeen when he
committed the instant crime.  Thus, he concluded that many of applicant's allegations were
rendered moot.  However, he recommended that the objections and the application in its
entirety be denied.
	This Court has reviewed the record with respect to the objections and allegations made
by applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, applicant's objections are overruled
and his allegations four through six are denied, as well as any portion of allegations ten and
eleven that pertain to alleged error in the guilt phase of trial.  Because the remainder of the
application affects only punishment, it is dismissed as moot.
	IT IS SO ORDERED THIS THE 10TH DAY OF JANUARY, 2006.

Do Not Publish